USCA11 Case: 20-11573    Date Filed: 09/15/2021     Page: 1 of 3



                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11573
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:19-cv-04345-ELR

ROBERT L. WATKINS,
                                                             Plaintiff - Appellant,
                                  versus

CAPITAL CITY BANK & GUARANTY,
As a defendant as it had
merged with FMB,
EDWARD J. TARVER,
successor in interest to Farmers and
Merchants Bank,
GOODMAN, MCGUFFEY, LLP,
ROBERT LUSKIN,
KEVIN C. PATRICK,

                                                          Defendants - Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                           (September 15, 2021)


Before WILLIAM PRYOR, Chief Judge, JORDAN and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11573        Date Filed: 09/15/2021    Page: 2 of 3



      Robert Watkins appeals pro se the dismissal with prejudice of his complaint

against and the award of attorneys’ fees and costs to his former attorney, Edward J.

Tarver, Capital City Bank & Guaranty, and its counsel, Goodman McGuffey, LLP,

Robert Luskin, and Kevin C. Patrick. We affirm.

      Watkins abandoned any challenge he could have made to the dismissal of

his complaint and to the order awarding the defendants their attorneys’ fees and

costs. Despite obtaining four extensions of time from this Court and an opportunity

to correct his deficient brief, Watkins chose to relabel his complaint as his initial

brief. Watkins does not dispute that his claims against all the defendants were

untimely, see O.C.G.A. § 9-3-33, and barred by res judicata. He also does not

dispute that the defendants were entitled to the expenses they incurred to defend

against a complaint he filed after two federal judges warned him that “continuing

the[] pursuit of frivolous litigation may result in sanctions, injunction, and/or other

appropriate relief.” “[W]e read briefs filed by pro se litigants liberally,” but

Watkins has abandoned his opportunity to contest the dismissal of his complaint or

the award of sanctions against him. See Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008).

      The defendants jointly request that we sanction Watkins for pursuing a

frivolous appeal. See Fed. R. App. P. 38. Rule 38 states, “If a court of appeals

determines that an appeal is frivolous, it may, after a separately filed motion or


                                           2
          USCA11 Case: 20-11573         Date Filed: 09/15/2021   Page: 3 of 3



notice from the court and reasonable opportunity to respond, award just damages

and single or double costs to the appellee.” Id. The defendants argue that Watkins

has badgered them for almost two decades, this appeal constitutes the sixth time he

has forced them to respond to “the same claims” in this Court, and this appeal “is

without legal merit and presented to further harass [them] and needlessly increase

the costs of litigation.” Watkins has not responded to the motion. Rule 38 exists “to

assess just damages in order to penalize an appellant who takes a frivolous appeal

and to compensate the injured appellee for the delay and added expense of

defending the district court’s judgment.” Burlington N. R. Co. v. Woods, 480 U.S.

1, 7 (1987). Watkins’s serial litigation warrants an award to the defendants for their

expenses in defending this appeal. See United States v. Morse, 532 F.3d 1130,

1133 (11th Cir. 2008) (sanctioning pro se litigant). We order Watkins to pay

double the costs the defendants have incurred in this appeal and remand with

instructions for the district court to calculate reasonable attorneys’ fees and to

assess those fees and double costs against Watkins.

      We AFFIRM the dismissal of Watkins’s complaint and the award for the

defendants’ expenses in the district court, we AWARD SANCTIONS of double

costs and attorneys’ fees to the defendants under Rule 38 for this appeal, and we

REMAND for the district court to assess reasonable attorneys’ fees and double

costs for the defense of this appeal.


                                            3